                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

THOMAS D. SAILORS,                        )
                                          )
                    Plaintiff,            )                  8:18CV189
                                          )
             v.                           )
                                          )
DANIEL KEYES, SPECIAL                     )              MEMORANDUM
ADMINISTRATOR OF THE                      )               AND ORDER
ESTATE OF PAUL KEYES, US                  )
Marshal #3483, MAXWELL                    )
HUBKA, City of Lincoln Police Ofc.        )
#1655, and COLE JENNINGS, City            )
of Lincoln Police Ofc. #1650, in their    )
individual capacities,                    )
                                          )
                    Defendants.           )
                                          )

       Pursuant to the court’s previous Memorandum and Order on initial review and
after the appointment of counsel (Filing No. 8), Plaintiff has filed an Amended
Complaint (Filing No. 14) that complies with the court’s order. Therefore, this matter
may proceed to service of process1 and, pursuant to the court’s prior Memorandum
and Order (Filing No. 8 at CM/ECF p. 11), this case shall be removed from the pro se
docket and reassigned to another judge according to the normal operating procedures
of the court in such cases. Accordingly,




      1
       Although the court finds that Plaintiff’s claims may proceed to service of
process, the court cautions Plaintiff that this is only a preliminary determination based
on the allegations of the Complaint and Amended Complaint and is not a
determination of the merits of his claims or potential defenses thereto.
      IT IS ORDERED:

      1.     Pursuant to the Plaintiff’s requests for summons (Filing Nos. 15, 16, 17)
and using the addresses contained therein, the United States Marshal shall serve all
process in this case without prepayment of fees from Plaintiff;

       2.     Because the Plaintiff is now represented by counsel, and pursuant to this
court’s prior Memorandum and Order (Filing No. 8 at CM/ECF p. 11), this case is
removed from the pro se docket. The Clerk of the Court shall randomly assign new
judges to this case and shall request a reassignment order from the Chief Judge.

      DATED this 29th day of November, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                          2
